Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The cross-reference to related application 16/744,123 is missing from p. 1 of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6, 13, and 20 recite “in response to detecting the rejection of the classification output”. However, there is insufficient antecedent basis for “the rejection of the classification output” in the claims. Since it appears that claims 5, 12, and 19 recite “providing” “a second UI element to request for a rejection of the classification output”, Examiner will assume that the limitation is referring to this limitation within claims 5, 12, and 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 8-9, 12-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10498752 B2 to Di Pietro et al. (“Di Pietro”).
Regarding claim 1, Di Petro taught a method for a computer system to perform self-learning packet flow monitoring, wherein the method comprises:
monitoring a packet flow to identify attribute information associated with the packet flow between a source and a destination; based on the attribute information, classifying the packet flow using a classification engine that is trained using a training dataset to determine a classification output associated with the packet flow; (consider column 2, lines 19-26 wherein “a node in a network detects an anomaly in the network based on a result of a machine learning-based anomaly detector analyzing network traffic. The node determines a packet capture policy for the anomaly by applying a machine learning-based classifier to the result of the anomaly detector. The node selects a set of packets from the analyzed traffic based on the packet capture policy. The node stores the selected set of packets for the detected anomaly.”) (consider further column 6, line 53-column 8, line 3 regarding wherein a “SLN process” “performs” “anomaly detection” through various means to “attempts to identify patterns”) (consider further column 8, lines 4-32 regarding the user of “machine learning techniques” to “perform anomaly detection” including “techniques that take input empirical data (such as network statistics and performance indicators), and recognize complex patterns in these data” by “use of an underlying model M”) (consider also generally column 10, lines 20-25, “Classification approaches try to extract features of network flows and traffic that are characteristic of normal traffic or malicious traffic, constructing from these features a classifier that is able to differentiate between the two classes (normal and malicious).”) (consider further column 11, lines 42-60, “In some cases, DLC 408 may include a reinforcement learning (RL) engine 412 that uses reinforcement learning to detect anomalies or otherwise assess the operating conditions of the network. Accordingly, RL engine 412 may maintain and/or use any number of communication models 410 that model, e.g., various flows of traffic in the network. In further embodiments, DLC 408 may use any other form of machine learning techniques, such as those described previously (e.g., supervised or unsupervised techniques, etc.). For example, in the context of SLN for security, DLC 408 may perform modeling of traffic and applications in the area of the network associated with DLA 400. DLC 408 can then use the resulting models 410 to detect graph-based and other forms of anomalies (e.g., by comparing the models with current network characteristics, such as traffic patterns. The SCA may also send updates 414 to DLC 408 to update model(s) 410 and/or RL engine 412 (e.g., based on information from other deployed DLAs, input from a user, etc.).”) (consider further column 15, lines 9-30,“In one embodiment, every time DLC 408 detects an anomaly, it may notify both the anomaly detection controller (e.g., SCA 502 in the SLN) and ACF 506. In particular, the engine may provide information about the hosts and applications involved in the anomaly, as well as the anomaly time frame. In addition, ACF 506 will also be provided with a machine learning-based characterization of the detected anomaly. This may include, for example, the type of algorithm that detected the anomalies and its associated features. The goal of ACF 506 is to associate the raised anomaly to a particular traffic class based on its ML details. For each class, a policy is provided that specifies which portion of the captured traffic will need to be preserved. In greater detail, ACF 506 may submit the anomaly detection result/characterization of the detected anomaly to a supervised machine learning-based classifier. Such a classifier may return the identifier of a specific packet capture policy, in various embodiments. Optionally, the classifier can be provided with a safeguard mechanism which ensures that the anomaly falls in a portion of the feature space which is covered by the classifier training set. If this condition is not met, ACF 506 may instead use a default packet capture policy.”)
providing, to a user device, a user interface (UI) that includes a visualization of the packet flow and the classification output; requesting, via the UI, a feedback associated with the classification output for the packet flow; and based on the feedback from the user device, updating the classification engine or the training dataset. (consider column 2, lines 27-40, “a supervisory device in a network provides, to a user interface, captured packets and a first packet capture policy that are associated with a network anomaly detected by a node in the network that analyzes network traffic using a machine learning-based anomaly detector. The supervisory device receives feedback for the captured packets and the first packet capture policy. The supervisory device trains a machine learning-based classifier to determine a second packet capture policy based in part on the received feedback. The supervisory device sends the trained classifier to the node. The node is configured to use the classifier to select packets for storage based on the second packet capture policy as determined by applying the classifier to a result of the anomaly detector”) (consider further column 16, lines 9-67 regarding wherein “Every time an anomaly is detected by a DLA 400 and confirmed, the traffic selected by ACF 506 may be presented to the user via UI process 512, together with the adopted packet capture policy. For example, as shown in FIG. 7B, assume that DLA 400a detects an anomaly by analyzing a set of traffic. In turn, as detailed above, ACF 506 of DLA 400a may classify this result to determine the packet capture policy (e.g., the default policy in this example) and store the corresponding packets based on the policy for presentation to the user (e.g., the user of UI process 512 on client 504)” and “SCA 502 may seek feedback from the user regarding the packet capture policy employed by DLA 400a. For example, as shown in FIG. 7D, SCA 502 may send a Notification( ) 706 to UI process 512 of client 504 (or a local UI process on SCA 502), to present information regarding the detected anomaly to the user. Such information may identify, for example, the detecting device (e.g., DLA 400a), the nature of the anomaly, an anomaly score, the packet capture policy employed by DLA 400a in response to the anomaly, the captured packets available for inspection (e.g., stored in secondary packet buffer 606 of DLA 400a), or any other information regarding the detected anomaly. In response to reviewing the anomaly information, the user of UI process 512 may provide feedback to SCA 502 via Feedback( ) message 708. Such feedback may specify, for example, the desired packet capture policy for that kind of anomaly or simply a confirmation that the policy chosen by ACF 506 is satisfactory” such that “SCA 502 may update the classifier based on Feedback( ) message 708 from UI process 512…For example, upon reception of such feedback, SCA 502 may add the {Anomaly Features, Desired Capture Policy} pair to the training set for classifier generator 510, which will be used to compute the ACF classifier. As would be appreciated, the desired traffic policy is used as a label from a machine learning point of view in the classifier…In FIG. 7F, packet capture policy manager 508 of SCA 502 may send the retrained classifier(s) and labels(s)/policies to DLA 400a-400n.”)
Regarding claim 2, Di Pietro taught the method of claim 1, wherein classifying the packet flow comprises:
processing the attribute information using multiple layers of the classification engine to determine the classification output. (consider column 8, line 61-column 9, line 5 regarding “Replicator techniques may also be used for purposes of anomaly detection. Such techniques generally attempt to replicate an input in an unsupervised manner by projecting the data into a smaller space (e.g., compressing the space, thus performing some dimensionality reduction) and then reconstructing the original input, with the objective of keeping the “normal” pattern in the low dimensional space” such as “multi-layer perceptron (MLP) ANNs (e.g., for non-linear models)”)
Regarding claim 5, Di Pietro taught the method of claim 1, wherein requesting the feedback comprises:
providing, to the user device, a first Ul element to request for an acceptance of the classification output or a second UI element to request for a rejection of the classification output, or both. (consider column 11, line 61-column 12, line 7 regarding “When present, RL engine 412 may enable a feedback loop between the system and the end user, to automatically adapt the system decisions to the expectations of the user and raise anomalies that are of interest to the user (e.g., as received via a user interface of the SCA)…More specifically, the user may optionally provide feedback thanks to a lightweight mechanism (e.g., ‘like’ or ‘dislike’) via the user interface.”) (again, consider column 16, lines 9-62, particularly lines 35-40, “In response to reviewing the anomaly information, the user of UI process 512 may provide feedback to SCA 502 via Feedback( ) message 708. Such feedback may specify, for example, the desired packet capture policy for that kind of anomaly or simply a confirmation that the policy chosen by ACF 506 is satisfactory”)
Regarding claim 6, Di Pietro taught the method of claim 1, wherein updating the classification engine comprises:
in response to detecting the rejection of the classification output, updating the training dataset to include the packet flow, the classification output and the rejection of the classification output. (again, consider column 16, lines 9-62, particularly lines 46-60, “SCA 502 may update the classifier based on Feedback( ) message 708 from UI process 512…For example, upon reception of such feedback, SCA 502 may add the {Anomaly Features, Desired Capture Policy} pair to the training set for classifier generator 510, which will be used to compute the ACF classifier. As would be appreciated, the desired traffic policy is used as a label from a machine learning point of view in the classifier…In FIG. 7F, packet capture policy manager 508 of SCA 502 may send the retrained classifier(s) and labels(s)/policies to DLA 400a-400n.”) (consider further column 18, lines 16-24, “At step 915, as detailed above, the device may receive feedback from the user interface regarding the packet capture policy. For example, if the user agreed with the packet captured policy used for the anomaly, the feedback may simply comprise an affirmation of the policy. However, if the user disagreed with the policy, such as if the user wished to see other types of packets that may have been relevant to the anomaly but were not retained/stored, the feedback may indicate the new policy, instead.”)
Regarding claim 7, Di Pietro taught the method of claim 1, wherein the method further comprises:
training the classification engine using the training dataset that includes multiple training packet flows and respective multiple training outputs, wherein the classification engine is a rule-based decision tree or an artificial intelligence machine. (again, consider column 11, lines 42-60 regarding the “RL engine” which “may maintain and/or use any number of communication models 410 that model, e.g., various flows of traffic in the network” such that “DLC 408 may use any other form of machine learning techniques, such as those described previously” and “DLC 408 can then use the resulting models 410 to detect graph-based and other forms of anomalies (e.g., by comparing the models with current network characteristics, such as traffic patterns. The SCA may also send updates 414 to DLC 408 to update model(s) 410 and/or RL engine 412 (e.g., based on information from other deployed DLAs, input from a user, etc.).”)
Claims 8-9 and 12-14 recite a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method of self-learning packet flow monitoring (consider column 6, lines 16-27 of Di Pietro) that contain substantially the same limitations as recited in claims 1-2 and 5-7 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Di Pietro.
Claims 15-16 and 19-21 recite a computer system comprising a processor and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to perform (consider column 6, lines 16-27 of Di Pietro) substantially the same limitations as recited in claims 1-2 and 5-7 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Di Pietro.
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pietro in view of US 20220086064 to Sivaraman et al. (“Sivaraman”).
Regarding claim 3, Di Pietro taught the method of claim 1.
Di Pietro taught wherein classifying the packet flow comprises:
determining the classification output to indicate whether the packet flow is suspicious or not suspicious based on the attribute information (again, consider column 10, lines 20-25, “Classification approaches try to extract features of network flows and traffic that are characteristic of normal traffic or malicious traffic, constructing from these features a classifier that is able to differentiate between the two classes (normal and malicious).”)
Di Pietro may be interpreted as not expressly teaching wherein the attribute information is associated with one or more of the following: a source virtualized computing instance, a destination virtualized computing instance, a source group that includes the source virtualized computing instance, a destination group that includes the destination virtualized computing instance, a source process supported by the source virtualized computing instance, a destination process supported by the destination virtualized computing instance, however, Di Pietro did teach wherein the attribute information is associated with source and destination nodes within the network (consider column 15, lines 31-44, “In general, a packet capture policy specifies which portion of the traffic associated with an anomaly will need to be captured/retained as part of the anomaly context. For example, a capture policy may specify “all of the traffic sent by the anomaly source” or “all of the traffic exchanged between the anomalous IPs plus all of the DNS traffic sent by the anomalous IPs to any destination.” The packet capture policies can also be specified in terms of roles (e.g., “anomaly source,” “all anomalous IPs,” etc.). In such cases, ACF 506 may replace the roles with the actual IPs in the anomaly context, in order to obtain a valid capture filter. In a further example, the packet capture policy may specify a time period for the packet capture, such as immediately before, during, or slightly after the detected anomaly.”) (consider further column 17, lines 21-29, “For example, the node may analyze any number of features extracted from the network traffic such as, but not limited to, the number of bytes in the traffic flows, the traffic flow durations, the applications or protocols associated with the traffic flows, the traffic flow sources and/or destinations, statistics thereof (e.g., maximums, minimums, averages, etc.), or any other traffic information that may be used to detect anomalous network conditions.”)
However, in an analogous art relating to detecting anomalous packet flows through classification, Sivaraman taught wherein attribute information may be associated with one or more of a source virtualized computing instance, a destination virtualized computing instance, a source group that includes the source virtualized computing instance, a destination group that includes the destination virtualized computing instance, a source process supported by the source virtualized computing instance, a destination process supported by the destination virtualized computing instance. (consider paragraphs 0082--0084 wherein “a machine learning technique is used to determine whether an IoT device is involved in a volumetric attack (“attack detection”), and if it is, to identify each flow that contributes to the attack (“attack flow(s) identification”)” wherein “a given MUD profile is processed to generate corresponding flow-table rules that are used to monitor the expected traffic of the device. For example, Table 1 below shows the set of flow rules generated from the MUD profile of a TP-Link smart plug IoT device. The highlighted rows (i.e., flow-IDs a.1, a.2, b.1 & b.2) correspond to a snapshot of reactive flow rules that may vary over time. Reactive rules have a priority that is slightly higher than the priority of flows mirroring Internet traffic. This prevents mirroring packets of Internet flows that conform to the MUD profile. Domain-names for Internet source/destination are shown in Table 1 to make it easier to visualize (IP addresses are used in the actual flow-table). The un-highlighted rows correspond to proactive rules. Proactive rules f.2, g.1 & g.2, and k, respectively mirror: DNS replies, default Internet traffic from/to, and the local traffic to this device.) (consider further paragraph 0086, wherein “The apparatus 200 use a two-stage process to detect traffic anomalies. For each IoT device, a specific machine is trained, based on the MUD profile of the IoT device. The process is not only able to detect an attack on the device, but also to identify the flow(s) contributing to the attack. For example, FIG. 5 depicts the machine structure specific to the TP-Link smart plug for detecting anomalies caused by volumetric attack traffic. The process first identifies whether an anomaly occurs over local or Internet communication using respective separate one-class device-specific classifiers referred to herein as ‘channel detectors’ or ‘workers’ (stage-1)—these workers utilize coarse-grained (device-level) telemetry. A true alarm from the stage-1 workers triggers corresponding one-class flow classifiers (also referred to herein as ‘detectors/workers’) at stage-2 which identify the flow(s) over which the attacker causes the anomaly using dedicated flow attack detectors/workers, each corresponding to a flow in Table 1—these workers utilize fine-grained (flow-level) telemetry.”) (consider further paragraphs 0087-0090 regarding the “extraction” of “features” and their use therein)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the source and destination nodes within the network which is associated with the attribute information taught in Di Pietro with the one or more of a source virtualized computing instance, a destination virtualized computing instance, a source group that includes the source virtualized computing instance, a destination group that includes the destination virtualized computing instance, a source process supported by the source virtualized computing instance, a destination process supported by the destination virtualized computing instance taught in Sivaraman such that their combination includes every element as claimed. The Examiner finds that the teaching within Sivaraman demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pietro in view of US 10897474 B2 to Anderson et al. (“Anderson”).
	Regarding claim 4, Di Pietro taught the method of claim 1.
Di Pietro may be interpreted as not expressly teaching wherein providing the UI comprises providing the UI that includes the visualization of a mesh of multiple packet flows and multiple classification outputs for the respective multiple packet flows.
However, in an analogous art relating to traffic flow classification, Anderson teaches that a UI may be presented that includes a visualization of a mesh of multiple packet flows and multiple classification outputs for the respective multiple packet flows (consider column 12, lines 4-27, “FIG. 5 illustrates an example simplified procedure for acclimating a classifier for use in a network, in accordance with one or more embodiments herein. For example, a non-generic, specifically configured device (e.g., device 200) may perform procedure 500 by executing stored instructions (e.g., process 248). The procedure 500 may start at step 505, and continues to step 510, where, as described in greater detail above, the device may receive traffic flow information for a first network (e.g., the local network of the device). For example, the device may receive captured raw packets, packet capture (PCAP) files, traffic flow statistics (e.g., durations, sizes, etc.), packet header information, application identification information, or any other information regarding the traffic in the network…At step 515, the device may label the traffic data from step 510 by associating classifier labels to the traffic data, as detailed above. For example, the device may associate “benign” or “malicious” labels with the data for the various traffic flows. In some embodiments, the device may receive such labels from an administrator, such as via a user interface.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Di Pietro to include the taught features of Anderson such that the modification includes every element as claimed. Given Di Pietro’s disclosure of providing, to a user device, a user interface (UI) that includes a visualization of the packet flow and the classification output, Anderson specifically taught a visualization of a mesh of multiple packet flows and multiple classification outputs for the respective multiple packet flows is used to allow for a user to provide feedback for the multiple packet flows (column 12, lines 20-26). Given this specific advantage in Anderson, one skilled in the art would have been motivated to modify the teachings of Di Pietro with the teachings of Anderson such that the UI that includes a visualization of the packet flow and the classification output as taught in Di Pietro may be further enhanced with the additional functionality of a visualization of a mesh of multiple packet flows and multiple classification outputs for the respective multiple packet flows as taught in Anderson so that the UI would have a visualization of a mesh of multiple packet flows and multiple classification outputs for the respective multiple packet flows as claimed. Therefore, such a modification of the teachings of Di Pietro with the teachings of Anderson would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 11 and 18 recite a non-transitory computer-readable storage medium and system that contain substantially the same limitations as recited in claim 4 and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Di Pietro and Anderson and the same rationale supporting the conclusion of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to subject matter similar to that which is claimed and unclaimed, including various methods and structures for classification of packet traffic for the purposes of further analysis by machine learning methods including allowing for user feedback to the classifications for verification of machine learning method outputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459